Citation Nr: 1126119	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  10-11 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable evaluation for hypertension. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Kara M. Koonce, Law Clerk


INTRODUCTION

The Veteran served on active duty from August 1988 to August 2008. 

This case comes before the Board of Veterans' Appeals on appeal from an October 2008 rating decision of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for hypertension and assigned a zero percent disability rating, effective September 2008.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim of entitlement for service connection for hypertension.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The Veteran contends that a compensable evaluation is warranted for his service-connected hypertension.

A review of the record indicates that the Veteran's last VA examination for his service-connected hypertension was in September 2008.  In the examination report, the Veteran noted that he was diagnosed with hypertension three years prior to the examination.  The Veteran also noted that he was not taking blood pressure medication.  He took blood pressure medication until October 2007 when his primary provider discontinued the medication.  However, in the September 2009 notice of disagreement, the Veteran stated that his blood pressure is extremely high, and he indicated treatment, including changing doctors and restarting blood pressure medication in September 2009.  The Board notes that treatment records after the September 2008 VA examination are not of record.  On remand, the RO should attempt to obtain any pertinent VA or other inpatient or outpatient treatment records, subsequent to September 2008, if available.  If current treatment records are not found, then this should be noted in the claims file.  
The record reflects that the Veteran has not been afforded a more recent VA examination to assess the current severity of his hypertension, and most recent VA examination records suggest that his disability has worsened, given the discussion of recent medication changes.  The Board finds that further examination is required so that the decision is based on a record that contains a current examination.  An examination too remote for rating purposes cannot be considered 'contemporaneous.'  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following actions:

1. Obtain and incorporate in the claims file any pertinent VA or other inpatient or outpatient treatment records, subsequent to September 2008, the date of the most recent VA examination.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem. 

2. Next, schedule the Veteran for a VA cardiovascular examination to determine the current severity of his service-connected hypertension.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the requested examination, and the examiner should indicate that the claims file was reviewed in conjunction with the examination.  All necessary tests should be performed, including blood pressure readings.  A complete rationale must be given for all opinions and conclusions expressed in a typewritten report.  

3. Once all necessary development is completed, readjudicate the claim currently on appeal.  If the benefit sought in connection with the claim remains denied, the Veteran and his representative should be provided with an appropriate supplemental statement of the case (SSOC) and given the appropriate time period within which to respond.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified. 

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


